Citation Nr: 9912746	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for laryngeal 
carcinoma, status post laryngectomy, claimed as a result of 
tobacco use.

2.  Entitlement to service connection for obstructive 
pulmonary disease, claimed as a result of tobacco use.

3.  Entitlement to service connection for residuals of 
cerebrovascular accidents, claimed as a result of tobacco 
use.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for laryngeal carcinoma, 
for obstructive pulmonary disease and for status-post 
cerebrovascular accidents, all claimed to be due to tobacco 
use.  

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
[which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service (to be codified under 38 
U.S.C.A. § 1103)], relates only to claims filed after June 9, 
1998.  It does not affect those claims which were filed on or 
prior to that time, such as this case.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran was ever diagnosed with nicotine dependence.

2.  There is no medical evidence of record showing a causal 
relationship between the veteran's carcinoma of the larynx, 
obstructive pulmonary disease or cerebrovascular accidents 
and service.

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's carcinoma of the larynx, 
obstructive pulmonary disease or cerebrovascular accidents 
and his tobacco use during service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for laryngeal cancer, claimed as secondary to tobacco use is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for obstructive pulmonary disease, claimed as secondary to 
tobacco use is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of cerebrovascular accidents, claimed as 
secondary to tobacco use is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for laryngeal 
cancer, status-post laryngectomy, for obstructive pulmonary 
disease and for residuals of several cerebrovascular 
accidents.  The veteran contends that these disabilities were 
caused by his use of tobacco during service and after 
service.  He essentially contends that he became addicted to 
nicotine during service.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to these claims; briefly describe the 
factual background of this case; and then proceed to analyze 
the claims and render a decision.

Relevant Law and Regulations 

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted on 
a secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998);  Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) [with respect to 
secondary service connection claims, this includes the 
presence of a service-connected disability]; and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Libertine v. Brown, 9 
Vet. App. 521, 524-25 (1996);  Caluza v. Brown, 7 Vet. App. 
498 (1995);  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Specific guidelines: tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter, dated in 
May 13, 1997.  The Board is bound in its decisions by the 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).  

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. 

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  

It quoted the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) at 243, the 
criteria for diagnosing substance dependence as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Factual Background  

The veteran's service medical records are not of record.  The 
National Personnel Records Center (NPRC) has verified that 
the veteran's service medical records are presumed lost in a 
1973 fire at the storage facility in St. Louis, Missouri.  
The evidence of record indicates that the veteran served in 
combat during World War II, and that he was awarded a Purple 
Heart.  

The veteran has reported that he did not smoke prior to 
service, that he began smoking in service, that he smoked up 
to two packs of cigarettes per day during service, that he 
was encouraged to smoke and that he was provided cigarettes 
with his rations.  He has testified that he continued to 
smoke after service, and even resumed smoking within days of 
surgery to remove cancer in his larynx in 1957.  He finally 
quit smoking in approximately 1991, after being incapacitated 
by several cerebrovascular accidents. 

In connection with his 1980 claim for service connection for 
laryngeal carcinoma, the veteran reported post-service 
medical treatment provided by several physicians.  The 
veteran identified a Dr. J. S., a Dr. K. P. and a Dr. B. D., 
all of Cincinnati, Ohio, and a Dr. C. S. of Batavia, Ohio.  
He reported that Dr. P. and Dr. D. were deceased, and that he 
was attempting to locate their records.  The RO requested 
records from Dr. J. S. and was informed that records 
pertaining to the veteran were not available.  In December 
1997, the RO received a letter from Dr. C. S., which stated 
that though the office had records dating from the 1950's, 
there were no records pertaining to the veteran on file.  
Treatment records obtained from other health care providers 
are discussed below.

The veteran also identified a Dr. D. S., who did not treat 
the veteran, but had seen the veteran on a regular basis in 
connection with an organization for those having undergone 
laryngectomy surgery.  In February 1998, the veteran stated 
that he was unable to contact Dr. D. S., and that his records 
were unavailable.  The veteran's wife testified that 
Dr. D. S. did not treat the veteran, and she did not know 
whether he might have maintained any treatment records.  It 
does not appear from the evidence of record that any records 
pertaining to the veteran would be available from Dr. D. S.  

The evidence of record shows that in March 1957, the veteran 
underwent a laryngectomy to remove cancer from the larynx.  
The veteran has reported that cancer was diagnosed in 
February 1957.  The veteran has stated that Dr. D. performed 
the surgery at St. Mary's Hospital.  He has indicated that 
pertinent treatment records are not available, as the 
location of any remaining records from Dr. D. and St. Mary's 
Hospital has not been identified.

Private treatment records pertaining to the veteran dating 
from 1970 show treatment at Our Lady of Mercy Hospital in 
Cincinnati for bilateral bronchial pneumonia.  

Treatment records dating from January to February 1977 from 
the VA Medical Center (VAMC) in Cincinnati, Ohio show that 
the veteran was treated for carotid occlusive disease 
following several transient ischemic attacks.  These records 
do not provide any opinion as to the etiology of the 
condition.

In April 1977, the veteran underwent a VA examination, which 
revealed a history of laryngeal carcinoma, status post 
laryngectomy without recurrence, a history of left carotid 
insufficiency and a small infarct in the region of the left 
middle cerebral artery.  

As noted above, in September 1980, the veteran submitted a 
claim of entitlement to service connection for laryngeal 
carcinoma, which he claimed was the result of his being stung 
by seven scorpions during his period of service in Northern 
Africa during World War II.  In November 1980, the RO denied 
the veteran's claim on the basis of an absence of evidence 
showing that the veteran's carcinoma of the larynx was caused 
by scorpion venom. 

Treatment records dating from May 1981 from the Cincinnati 
VAMC show an evaluation and treatment for a tracheal mass.  
Records dating from May 1984 to March 1985 show evaluations 
for several conditions, including recurrent partial complex 
seizures, which were being treated with medication.  These 
records include no medical opinions or statements regarding 
the etiology of the veteran's condition.  Though the veteran 
reported receiving treatment at the VAMC in Cincinnati 
between 1977 and May 1981, the VAMC reported in November 1997 
that no further records pertaining to the veteran could be 
located for that period. 

Private treatment records dating from January 1985 to October 
1993 pertaining to the veteran were obtained from Dr. F.  The 
veteran was treated for numerous conditions during this 
period, including a seizure disorder, respiratory conditions 
and evaluation of residuals of his laryngectomy.  In a 
statement dated in February 1998, Dr. F. stated his opinion 
that the veteran's cancer of the larynx and evidence of 
chronic obstructive lung disease were both "almost certainly 
the result of smoking".  The treatment records do not 
include any diagnosis of nicotine dependence nor is there any 
opinion which links any of the veteran's conditions to his 
tobacco use during service.

Private treatment records dating from January 1994 to 
December 1997 showed treatment by Dr. B. for conditions 
including pneumonia and chronic obstructive pulmonary disease 
(COPD), chronic cholecystitis and hypertension.  Additional 
treatment records indicate ongoing treatment for these 
conditions as well as other conditions which are not now at 
issue.  In a letter dated in December 1997, Dr. B. stated 
that in his opinion, the veteran's COPD was "clearly related 
to cigarette smoking".  Treatment records provided by Dr. B. 
did not include any diagnosis of nicotine dependence, nor did 
he attribute the veteran's COPD to the veteran's in-service 
tobacco use.

Treatment records dating from October and November 1997 show 
treatment by a Dr. C. for acute and chronic bronchitis and 
severe COPD requiring use of oxygen.  These records do not 
contain any diagnosis of nicotine addiction, or any opinion 
relating the veteran's condition to tobacco use during 
service.

In the veteran's October 1997 response to a VA tobacco use 
and nicotine dependence questionnaire, he stated that Dr. D., 
who performed the laryngectomy, told him in 1957 that he felt 
that the veteran's carcinoma of the larynx was due to 
smoking, though it was not generally accepted at that time 
that this was one of the dangers of tobacco smoking.

The veteran has submitted several lay statements which attest 
to his history of tobacco use.  These include statements from 
a neighbor, N. T., from his brother, T. K., from his sister-
in-law, S. K., from his commanding officer during service in 
World War II, R. C., as well as numerous statements from his 
wife.  Taken together, these statements may be summarized to 
show that the veteran was not known to use tobacco prior to 
service, that he began smoking cigarettes during service, 
that he increased his use of tobacco over the course of his 
service and thereafter, and that he continued to smoke 
cigarettes following his laryngectomy in 1957.

The veteran was afforded a videoconference hearing before the 
undersigned Board member in January 1999.  Both the veteran 
and his wife testified as to the facts of the case and the 
veteran's contentions with respect to his claim.  The 
veteran's representative reiterated contentions that the 
veteran became addicted to tobacco during service, that he 
was encouraged to smoke cigarettes to alleviate the stress of 
battle.  The representative also noted that the loss of the 
veteran's service medical records in the fire at the NPRC was 
not the fault of the veteran.

The veteran testified that he began smoking in service, and 
that by the time of his discharge from service, he was 
smoking two packs or more per day.  He testified that though 
he tried to quit, he was unable to do so.  The Board notes 
that the veteran had difficulty speaking at his hearing, and 
that the majority of the relevant testimony was provided by 
his wife.

The veteran's wife testified that she knew the veteran prior 
to his period of service and noted that he did not smoke 
tobacco prior to service.  After service, he smoked 
approximately two and one-half to three packs of cigarettes 
per day.  She testified that the veteran began smoking 
approximately one week after his 1957 laryngectomy surgery, 
shortly resuming pre-surgery levels of use.  She noted that 
he smoked through the stoma in his throat.  She testified 
that he attended a program to quit smoking in the 1960's, but 
was unsuccessful.  She testified that he stopped smoking 
cigarettes in approximately 1991, after he had a number of 
minor seizures following a major stroke.  The veteran 
confirmed this fact in his testimony.

The veteran's wife testified that at the time of the 1957 
laryngectomy, the physician mentioned that the carcinoma 
could have been due to smoking tobacco, but that he was not 
certain.  She testified that she believed that at some time 
during the 1980's, Dr. F. stated that the veteran was 
addicted to nicotine.  Though she was not certain as to 
whether such an opinion appeared in treatment records, she 
believed that Dr. F. discussed the matter with the veteran.  

The veteran's wife testified that his stroke and 
cerebrovascular accidents began in approximately 1976.  
According to the her testimony, these were also related by 
treating VA physicians to the veteran's history of tobacco 
use.  She testified that the VA provided treatment records 
which were instrumental in obtaining disability from the 
Social Security Administration (SSA), and that the VA also 
found the veteran totally disabled as a result of that 
condition.

The veteran's wife testified that COPD was diagnosed in 
approximately 1994.  She confirmed that Dr. B. treated the 
veteran for this condition and that he had stated that the 
condition was due to the veteran's smoking. 

The veteran's wife also testified that she was aware of 
studies which showed that nicotine dependence is similar to 
other drug addictions, especially in combat veterans, and 
that Vietnam veterans who were diagnosed with posttraumatic 
stress disorder (PTSD) and saw heavy combat were more likely 
to have various serious medical conditions, including 
respiratory infections and circulatory disorders 20 years 
after service.  Furthermore, she noted that the veteran was 
bitten by scorpions during his service in North Africa, and 
that no records were available to show treatment during 
service.  She stated that this information regarding 
scorpions was not related to the issues on appeal.

In connection with his January 1999 videoconference hearing, 
the veteran submitted additional evidence and supplied a 
signed waiver of RO jurisdiction as to that evidence.  
Included were three articles which were apparently obtained 
from the internet.  Though the source and author of the 
articles are not totally clear at this time, the Board will 
characterize them as medical treatises for the purpose of 
evaluating the well-groundedness of the veteran's claims.  

The first article contained information regarding tobacco 
products and the effects of smoking tobacco.  It provided 
general information on the topic, and identified lung 
disease, vascular disease (including stroke) and various 
forms of cancer among the specific health risks associated 
with tobacco use.  There was no specific reference to the 
veteran, or the particular facts of his claim.

The veteran also submitted an article entitled "Vietnam 
Combat Linked to Many Diseases 20 Years Later".  The brief 
article reported on a study which found that surveyed Vietnam 
veterans who had been diagnosed with PTSD and had been 
exposed to heavy or very heavy combat in Vietnam were 
significantly more likely to have both chronic and infectious 
diseases as much as 20 years after military service.

The third article submitted by the veteran concerned numerous 
aspects of scorpions, their sting and venom.  The article 
contained no evidence relating to laryngeal cancer, to 
cerebrovascular accidents or to obstructive lung disease.  
The article did not refer to the veteran or his conditions in 
any way.

Analysis  

Finality

In a rating decision dated in November 1980, the Cleveland, 
Ohio RO denied the veteran's claim of entitlement to service 
connection for laryngeal carcinoma, which was claimed to be 
due to exposure to scorpion venom during service.  The 
specified basis for the denial of service connection at the 
time was that the evidence of record did not show that the 
veteran's laryngeal carcinoma was incurred or aggravated 
during service or that it was due to scorpion venom.  In 
April 1981, the RO informed the veteran that a review of 
additional evidence did not warrant an award of service 
connection.  Because that decision was not duly appealed, it 
is final.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998). 

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App.  209 (1999);  Winters v. West, 
12 Vet. App.  203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") noted in Elkins and Winters that in the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  Thus, if 
the Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second and third steps in the three-step analysis, 
evaluating the claim for well-groundedness in view of all the 
evidence, both new and old, and, if appropriate, evaluating 
the claim on the merits.  See Elkins, 12 Vet. App.  209 and 
Winters, 12 Vet. App.  203 (1999).   

The Board notes that reliance upon a new etiological theory 
is insufficient in and of itself to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
The veteran is required to present new and material evidence 
in support of his claim.  Since the April 1981 denial of his 
claim, the veteran has presented medical evidence showing 
that his laryngeal carcinoma is likely related to tobacco 
use, and lay evidence showing that he began smoking 
cigarettes and increased his use of tobacco during service.  
The Board finds that this evidence is new and bears directly 
on the veteran's claim of entitlement to service connection 
for his laryngeal cancer.  Therefore, the Board finds that 
pursuant to 38 C.F.R. § 3.156 and the Court's ruling in 
Hodge, the veteran has submitted new and material evidence 
and his claim is reopened. 

Although the RO did not address the issue of whether the 
veteran submitted new and material evidence which was 
sufficient to reopen his claim, the Board is under the 
statutory obligation to conduct a de novo review of the new 
and material evidence issue.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995); 38 U.S.C.A. §§ 5108, 7104(b).  Having done so, 
and having reviewed all of the evidence obtained since the 
veteran's claim was denied in April 1981, the Board finds 
that new and material evidence has been submitted to warrant 
the reopening of the veteran's claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Glynn v. Brown, 6 Vet. App. 523, 
528-529 (1994). 

The Board will address below the issue of whether the veteran 
has presented a well-grounded claim of entitlement to service 
connection for laryngeal cancer, claimed as secondary to 
tobacco use during service and/or as a result of nicotine 
addiction acquired during service.

Service Connection

As a preliminary matter, the Board notes that the VA has been 
unable to obtain the veteran's service medical records, which 
are presumed lost in a 1973 fire at the NPRC in St. Louis, 
Missouri.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991);  Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The RO pursued records pertaining 
to the veteran through the NPRC and has obtained no records 
relative to the veteran.  The Board is satisfied that the RO 
has attempted to locate additional evidence regarding the 
veteran's period of service.  The analysis of the veteran's 
claim was undertaken with these duties and obligations as set 
forth in O'Hare and Pruitt in mind.

In light of VAOPGCPREC 19-97, the Board concludes that it 
must adjudicate the issues of service connection for the 
veteran's cancer of the larynx, for obstructive pulmonary 
disease and for residuals of cerebrovascular accidents in 
this case by addressing two distinct sub-issues with respect 
to each claimed disability.  First, did nicotine dependence 
which allegedly began in service cause the disability?  
Second, even if nicotine dependence did not exist, did 
cigarette smoking during the veteran's period of active 
service cause the disability in question?

The Board finds it prudent to reiterate that underlying any 
of these questions, regulatory and judicial guidelines 
mandate that a well-grounded claim must fulfill three 
elements: (1) medical evidence of a current disability (which 
is acknowledged); (2) appropriate lay or medical evidence of 
a disease (such as nicotine dependence) or injury (such as 
exposure to carcinogens in cigarette smoke) in service or if 
appropriate within the presumptive period; and (3) medical 
evidence of a link between the veteran's disability and the 
claimed in-service injury or disease.   

Nicotine Dependence

As noted above, medical evidence is required to show that a 
veteran incurred  a psychiatric disability, nicotine 
dependence, due to service.  In the case at hand, though the 
veteran alleges that he developed nicotine dependence during 
service, there is no medical opinion of record which supports 
his lay assessment.  There is no medical diagnosis of record 
showing that the veteran had, during service or at any time, 
a dependence on nicotine.  It is not sufficient that the 
veteran and other witnesses merely state that the veteran 
began smoking in service and that he continued to smoke, or 
that cigarettes were plentiful and free during the period in 
which the veteran served.  

The record does not show that either the veteran or his wife 
possess the requisite knowledge, skill, experience, training, 
or education to qualify as a medical expert in order for 
their testimony or statements as to the veteran's being 
addicted to or dependent on nicotine to be considered 
competent evidence.  See Espiritu, 2 Vet. App. 492.  Lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore such 
evidence does not establish that the veteran's claims are 
plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

While the Board accepts as true the contention that the 
veteran smoked and began smoking during service, neither the 
Board nor the veteran is qualified to express a competent 
medical opinion as to the existence of a psychiatric 
condition, substance dependence, in the veteran.  See Colvin 
v. Derwinski, 4 Vet. App. 132 (1992);  Espiritu, 2 Vet. App. 
492;  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Though the veteran's wife has testified that she believed 
that in the 1980's, Dr. F. had stated that the veteran was 
addicted to nicotine, no such diagnosis is apparent in the 
treatment records provided by Dr. F.  Because the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence, 
the testimony of the veteran's spouse is not sufficient to 
well-ground the claim in absence of a medical diagnosis of 
nicotine dependence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996);  Robinette v. Brown, 8 Vet. App. 69.  

The Board notes that the veteran's service medical records 
are not available and are presumed destroyed through no fault 
of the veteran.  The Board accepts the veteran's testimony 
that he began smoking during service; however the Board finds 
no basis on which to presume that the veteran's service 
medical records would have contained evidence of the 
incurrence or diagnosis of nicotine dependence during 
service. 

In order to establish a well-grounded claim for service 
connection for laryngeal cancer, obstructive pulmonary 
disease or cerebrovascular accidents on the basis of the 
incurrence of nicotine dependence during service, the veteran 
must first establish that he is entitled to service 
connection for nicotine dependence.  As indicated above, the 
VA Office of General Counsel has held that in order to 
establish a claim of entitlement to service connection for 
nicotine dependence, a claimant must show medical evidence of 
the incurrence of nicotine dependence during service.  
Because the veteran has not presented such necessary medical 
evidence, a well-grounded claim for service connection for 
nicotine dependence has not been established.  Caluza, 7 Vet. 
App. 506.

Cigarette smoking during service

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the veteran's 
cigarette smoking during service caused any of his claimed 
disabilities.  Otherwise stated, the question is whether 
cigarette smoking in service, as opposed to cigarette smoking 
during periods when the veteran was not in service, caused 
the veteran's laryngeal cancer, obstructive pulmonary disease 
or his cerebrovascular accidents.  It is also noted that the 
various criteria and guidelines set forth above are equally 
applicable here.

In VAOGCPREC 2-93, the General Counsel pointed out that 
direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  The General Counsel noted that 
consistent with the applicable principles in the law and 
regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. §§ 
3.311a and 3.311 (1998). 

The General Counsel continued: 
(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

The General Counsel's opinion holds that the governing law, 
38 U.S.C.A. §§ 101(16), 1110, 1131 and 1310 (West 1991) and 
38 C.F.R. § 3.303(d) (1998),  provides authority for the 
grant of service connection for disability resulting from 
"an event or exposure" in service.  

Thus, the General Counsel also held, in effect, that if a 
disease or injury becomes manifest after service, if such was 
due to tobacco use in line of duty in the active military 
service, service connection may be established.  Accordingly, 
the Board must conclude that under this rubric, cigarette 
smoking in service could possibly constitute an "event or 
exposure" that could cause, some years after service,  
disease that produced disability and death.  Though the 
General Counsel discussed cancer specifically, in the case at 
hand, the Board will apply the same rationale to the 
veteran's cerebrovascular and pulmonary disease, as well.

The Board accepts the veteran's testimony and that of his 
wife as evidence that the veteran did not smoke tobacco prior 
to his period of service.  The evidence of record, as shown 
by the veteran's statements and testimony indicates that he 
smoked approximately two packs of cigarettes per day during 
service, and that following service, he smoked approximately 
two and one-half packs or more per day until approximately 
1991.  Though the Board accepts this uncontroverted evidence 
as true for the purpose of determining whether the veteran's 
claim is well-grounded pursuant to the Court's decision in 
King, it is not sufficient evidence to make the veteran's 
claim well-grounded because the impact of cigarette smoking 
at various times on an individual's health is a medical 
determination which the appellant and the Board may not 
competently make.  See Espiritu and Colvin, supra.  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible or possible is required."  
Grottveit, 5 Vet. App. at 93.  The statement and testimony of 
the veteran and his wife are not shown by the evidence to be 
competent medical evidence for the purpose of well-grounding 
his claims.

The evidence of record shows that the veteran was first 
diagnosed with laryngeal cancer in February 1957, more than 
11 years after his discharge from service.  Though the 
veteran's service medical records are not of record, there is 
no indication that laryngeal cancer was incurred during 
service, and the veteran has not contended as much.  Rather, 
the veteran contends that this post-service condition was 
brought on at a later date as a result of his smoking 
(presumed for the purpose of evaluating this claim to include 
his smoking during service).  Though the opinion of Dr. F. 
clearly relates the veteran's laryngeal cancer to his smoking 
of tobacco, Dr. F's opinion does not state that the condition 
was related to his smoking during service.  Such a specific 
opinion cannot be inferred by the Board from the physician's 
statement.  The veteran has not submitted any medical 
evidence supporting the supposition that his in-service 
tobacco use, as opposed to his post-service use, caused his 
laryngeal cancer.  The Board is not free to conclude so on 
its own, and cannot accept lay statements to the same effect 
as competent medical evidence.  See Colvin, 1 Vet. App. at 
174;  Espiritu, 2 Vet. App. at 492; Grottveit, 5 Vet. App. at 
93. 

Likewise, with respect to the veteran's claim that he 
developed obstructive lung or pulmonary disease as a result 
of his in-service tobacco use, the veteran does not contend, 
and there is no evidence of record indicating that the 
current disability was incurred during service.  The Board 
finds no competent medical evidence which would serve to link 
the post-service disability with his in-service tobacco use.  
The opinions of Dr. F. and Dr. B. which relate the etiology 
of the veteran's chronic obstructive lung disease to 
cigarette smoking are not evidence that the veteran's in-
service use was the cause of the condition.  Again, the 
neither the veteran nor his spouse have been shown to be 
competent to provide a medical opinion to make this claim 
well grounded under the third element set forth in Caluza.

The Board finds that the veteran has also failed to provide 
any competent medical evidence linking several 
cerebrovascular accidents (strokes), which he first 
experienced in approximately 1976, to tobacco use during 
service.  The evidence of record does not reveal any medical 
evidence in support of the contention that the veteran's in-
service tobacco use caused any cerebrovascular accidents.  
The veteran's wife testified that in the 1970's, VA 
physicians indicated that the veteran's smoking was the cause 
of the strokes.  VA treatment records dating from 1977 
relating to treatment for this condition do not identify 
tobacco as the etiological cause of the condition.  As noted 
above, a lay person's account of what a physician has stated 
is not sufficient medical evidence on which to base a well-
grounded claim for service connection.  See Franzen, 9 Vet. 
App. at 235;  Robinette, 8 Vet. App. 69.  Therefore, the 
recollections of the veteran or his spouse are insufficient 
for the purpose of establishing evidence of a nexus to 
service and a well-grounded claim pursuant to Caluza. 

The veteran has not alleged that any physician has related 
any of his conditions specifically to his tobacco use during 
service.  Such evidence is required to set forth a well-
grounded claim for service connection for disabilities 
claimed to be the result of tobacco use during service.  
Treatment records which are of record do not contain any 
medical evidence linking any of the disabilities for which he 
seeks service connection to tobacco use or any other 
occurrence during service.  The veteran has not identified 
any source which might provide such evidence.    

The veteran has submitted a copy of an unnamed medical 
treatise which includes discussion of tobacco use, smoking of 
cigarettes.  The article identifies stroke, lung disease and 
"cancer of various body organs" as potential risks of 
tobacco use.  The Board is cognizant that the Court has 
recently clarified the existence of a somewhat lower standard 
of application of medical treatise evidence in order to well 
ground a claim, as opposed to granting the claim.  See Wallin 
v. West, 11 Vet. App. 509 (1998).  However, even under the 
Wallin standard, speculative generic statements cannot 
satisfy the nexus requirement in Caluza.  The treatise 
evidence submitted by the veteran here is so general that it 
provides absolutely no basis on which to find that the 
veteran's disabilities might be the result of his use of 
tobacco during service, evidence which is required pursuant 
to VAOPGCPREC 19-97.

The Board notes that the veteran has reported that he was 
awarded Social Security disability compensation on the basis 
of his 1977 stroke and subsequent cerebrovascular accidents 
and his laryngectomy.  He has also stated that a VAMC 
provided medical treatment records regarding residuals of the 
cerebrovascular accidents.  Treatment records from the 
Cincinnati VAMC dating from 1977 and from 1981 to 1985 are of 
record and do not provide any evidence of a nexus between the 
veteran's service and his laryngeal cancer, any obstructive 
lung disease or cerebrovascular accidents.  The RO requested 
additional records from the pertinent period, however no 
additional records pertaining to the veteran were located.  
The Board finds that it is not necessary to pursue copies of 
the SSA records pertaining to the veteran's claim, as there 
is no indication that there would be any VAMC treatment 
records which are not of already of record. Cf. Bell v. 
Derwinski, 2 Vet. App.  611 (1992).  Furthermore, the veteran 
has not contended that there exists any medical evidence 
which would provide the evidence necessary to well-ground his 
claim for service connection (i.e., a diagnosis of nicotine 
dependence incurred during service or an opinion that the 
veteran's disabilities were caused by his in-service tobacco 
use).

The Board finds that the veteran has failed to set forth any 
competent medical evidence showing a causal relationship 
between his carcinoma of the larynx, obstructive pulmonary 
disease or cerebrovascular accidents, and either his period 
of service or his tobacco use during service.  He has also 
failed to provide competent medical evidence of the 
incurrence of nicotine dependence during service.  In short, 
he has failed to set forth all of the required elements of a 
well-grounded claim for service connection pursuant to 
Caluza.
 
Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit, 5 Vet. App. at 93.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette, 8 Vet. App. 69, 78.  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  The RO informed the veteran of 
the type of evidence necessary to state well-grounded claims 
in its September 1997 and October 1997 letters.  

The Board notes that at the videoconference hearing of 
January 1999, the veteran's representative requested that the 
veteran be scheduled for a VA examination to evaluate his 
claims in light of the DSM-IV.  For the reasons set forth 
above, there is no obligation to provide the veteran with a 
VA examination.  See Epps v. Gober, 126 F.3d 1454;  Epps v. 
Brown, 9 Vet. App. 341, 344.

Additional Matters

The Board notes that at the veteran's videoconference 
hearing, the veteran's spouse testified regarding a study in 
which a greater incidence of disease was noted in Vietnam 
veterans who had been diagnosed with PTSD and had been 
exposed to heavy combat during service.  A copy of an article 
summarizing the study was also submitted.  The Board finds 
that the issue of whether the veteran has any increased 
susceptibility to disease or disability as a result of his 
exposure to combat is not on appeal at this time.  The Board 
also notes that there is of record no diagnosis of PTSD 
relative to the veteran.  Furthermore, the Board finds that 
the testimony provided on the subject at the videoconference 
hearing was not sufficiently specific for the purposes of 
inferring a claim for service connection.  Should the veteran 
wish to submit another claim of entitlement to service 
connection, he should do so with his local RO. 

The veteran also submitted treatise evidence relating to 
scorpion bites, and his wife testified with respect to the 
veteran's prior claim of entitlement to service connection 
for laryngeal cancer due to scorpion venom.  The Board notes 
that this evidence is not related to the issues on appeal.  
The veteran's spouse acknowledged this at the hearing.  
Again, should the veteran wish to state or reopen a claim for 
service connection based on his claimed exposure to scorpion 
venom during service, he should contact the local RO 
directly.  







ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for laryngeal carcinoma, status post 
laryngectomy, claimed as a result of tobacco use, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for obstructive pulmonary disease, 
claimed as a result of tobacco use, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of cerebrovascular 
accidents, claimed as a result of tobacco use, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

